[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-16136                ELEVENTH CIRCUIT
                                                               JULY 2, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                    D. C. Docket No. 09-00249-CR-BBM-1

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

EDWARD J. SIMS, JR.,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________
                                (July 2, 2010)

Before CARNES, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:

      Edward Sims appeals the mandatory minimum sentence imposed under the

Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), following his
conviction for possession of a firearm by a convicted felon, 18 U.S.C. § 922(g).

Because circuit precedent forecloses each of the arguments Sims raises, we affirm.

       Sims pleaded guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g) and 924(e). The probation officer calculated the

sentencing guideline range to be 188 to 235 months’ imprisonment, and Sims faced

a mandatory minimum of 15 years’ imprisonment under the ACCA. 18 U.S.C.

§ 924(e).

       Sims objected to the mandatory minimum sentence on three grounds. First,

Sims argued that the mandatory minimum was unconstitutional under the Eighth

Amendment. Second, Sims asserted that the mandatory minimum conflicted with

the mandate in 18 U.S.C. § 3553(a) that a sentence be no longer than necessary to

achieve the sentencing goals. Finally, Sims argued that the mandatory minimum

sentencing structure violated separation of powers principles.

       At sentencing, Sims conceded that his challenges to the mandatory minimum

were foreclosed by circuit precedent. After overruling Sims’s objections, the

district court sentenced Sims to 188 months’ imprisonment. Sims now appeals,

raising the same three arguments.1

       Challenges to the constitutionality of a statute are reviewed de novo. United

       1
         Sims raises only these challenges to the application of the ACCA. He does not otherwise
challenge the guideline calculations, the reasonableness of his sentence, or the manner in which the
sentence was imposed.

                                                 2
States v. Rozier, 598 F.3d 768, 770 (11th Cir.), cert. denied, 2010 WL 1836730

(June 7, 2010) (No. 09-10590). Constitutional challenges to a sentence are also

reviewed de novo. Id.

      Circuit precedent forecloses Sims’s arguments. First, this court has held that

the mandatory minimum sentence under the ACCA does not violate the Eighth

Amendment. United States v. Lyons, 403 F.3d 1248, 1257 (11th Cir. 2005).

Second, this court has held that district courts are bound by mandatory minimum

sentences absent one of two exceptions not applicable to Sims. United States v.

Castaing-Sosa, 530 F.3d 1358, 1361-62 (11th Cir. 2008). Finally, this court has

repeatedly rejected the argument that mandatory minimum sentences violate

separation of powers principles. United States v. Paige, 2010 WL 1656120 (11th

Cir. 2010); United States v. Holmes, 838 F.2d 1175, 1178 (11th Cir. 1988).

      We are bound by decisions of prior panels until overruled by this court

sitting en banc or by the Supreme Court. United States v. Steele, 147 F.3d 1316,

1317-18 (11th Cir. 1998). Because our precedent forecloses each of Sims’s

arguments, and we are bound to follow it, Sims’s sentence is

      AFFIRMED.




                                         3